COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 CATHERINE ST. GERMAIN,                        §
                                                               No. 08-13-00304-CV
                   Appellant,                  §
                                                                  Appeal from the
 v.                                            §
                                                                134th District Court
 ANDREW CARTER AND BILLY                       §
 SCHOPPE,                                                     of Dallas County, Texas
                                               §
                   Appellees.                                 (TC# DC-11-12463-G)
                                                §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellant all costs, both in this Court and the court below. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF SEPTEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.